68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James R. HARDMAN, Appellant,v.James PURKETT;  Bonnie Henson; Unknown O'Brian;  Dick Moore;R. Dale Riley;  Randee Kaiser;  Judy Hudson;  JohnK. Cameron; Michelle Flowers, Appellees.
No. 94-3898.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 26, 1995.Filed:  Oct. 6, 1995.

Before FAGG, LOKEN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
James R. Hardman appeals the district court's final judgment in his 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.